Name: Council Implementing Regulation (EU) 2018/1073 of 30 July 2018 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law;  European construction
 Date Published: nan

 31.7.2018 EN Official Journal of the European Union L 194/30 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1073 of 30 July 2018 implementing Article 21(2) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016, the Council adopted Regulation (EU) 2016/44. (2) In accordance with Article 21(6) of Regulation (EU) 2016/44, the Council has reviewed the list of designated persons and entities set out in Annex III to that Regulation. (3) The Council concluded that one person should no longer be kept on the list of persons and entities set out in Annex III to Regulation (EU) 2016/44. (4) Annex III to Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) 2016/44 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 12, 19.1.2016, p. 1. ANNEX In Regulation (EU) 2016/44, Annex III (List of natural and legal persons, entities or bodies referred to in Article 6(2)), Part A (Persons) entry No 3 (concerning ASHKAL, Omar) is deleted and the remaining entries are renumbered accordingly.